DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group (I), claims 1-10 and 18-20,  in the reply filed on 5/25/2021 is acknowledged.  The traversal is on the ground(s) that the prior art reference (CN 206650912) does not disclose convex conductor particles formed on the rolling uneven surface of the shielding layer reasoning that the particles are in the adhesive layer, not on the surface of the shielding layer.  This is not found persuasive because:
(a) There are always particles that mixed in the adhesive will expose on the surface of the adhesive layer.  The Examiner considers the particles exposed on the surface of the adhesive layer are the claimed particles.
(b) The claim fail to recite a structure limitation(s) with the regard to the particles and the adhesive that would keep the claim from reading on the interpretation of the reference that the particles mixed in the adhesive of the prior art reference are also on the surface of the shielding firm along with the adhesive, since the adhesive is on the surface of the shielding layer.
Furthermore, the technical features recited in the claim is not a special technical feature as it does not make a contribution over the prior art references used in this Office action.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawata et al. (US 2005/0040535, hereafter Kawata).
Regarding claim 1, Kawata, as shown in figures 1-2, discloses an Electromagnetic Interference (EMI) shielding film (pars. 92 and 94), comprising:
a shielding layer (metal thin film layer; pars. 92 & 94) and an adhesive film layer (not shown in fig. 2, “curable adhesive” can be in between the insulating layer and the metal thin film layer; at least disclosed see par. 105-106 and throughout Example 1-4), wherein the shielding layer comprises a first surface and a second surface opposite to each other;
waving shape as shown in figure 1);
convex conductor particles (particles, a fine metal-containing layer) are also formed on the rolling uneven surface; and
the second surface of the shielding layer is provided with the adhesive film layer (in between the insulating layer and the metal thin film layer).
	Examiner remarks:  Figure 1 shows particles are formed on and in contact with the metal thin film layer using particle-containing layer. The particles are formed into a  fine metal-containing layer having distinct boundary against the particle-containing layer.  Figure 2 is a simple example of applications of the final product of the metal thin film layer on a circuit board, in which an adhesive layer can be formed in between the metal thin film layer and an insulating layer as explained in Example 1-4 of the prior art.
	Regarding claim 2, Kawata discloses the EMI shielding film is according to claim 1, wherein the height of the conductor particles is within a range of 0.1µm to 30 µm (1-10 µm; see Abstract).
Regarding claim 3, Kawata discloses the EMI shielding film is according to claim 2, wherein the thickness of the shielding layer is within a range of 0.1 µm to 45 µm (1-35 µm; par. 95), and the thickness of the adhesive film layer is within a range of 1 µm to 80 µm (20-100 µm; par. 106).
	Regarding claim 4, Kawata discloses the EMI shielding film is according to claim 1, wherein the rolling uneven surface of the shielding layer comprises a plurality of protrusions and recesses, the conductor particles being gathered on the protrusions (fig. 1 clearly shows particles are not only on the recess areas but also on the protruding areas of the film).
	Regarding claim 6, Kawata discloses the EMI shielding film is according to claim 1, wherein the adhesive film layer comprises an adhesion layer (epoxy resin) not containing conductive particles.
	Regarding claim 7, Kawata discloses the EMI shielding film is according to any one of claim 1, wherein the shielding layer comprises one or more of a metal shielding layer.
	Regarding claim 8, Kawata discloses the EMI shielding film is according to claim 7, wherein the metal shielding layer comprises a monometallic shielding layer, wherein the monometallic shielding layer is made of any one of aluminum, titanium, nickel, chromium, cobalt, copper, silver and gold.

Claim(s) 1-4 and 6-8 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami (US 2017/0277290).
Regarding claim 1, Murakami, as shown in figures 2 and 4, discloses an Electromagnetic Interference (EMI) shielding film (pars. 0149), comprising:
a shielding layer (5) and an adhesive film layer (4), wherein the shielding layer comprises a first surface and a second surface opposite to each other;
the second surface is a rolling uneven surface (waving shape as shown in figure 4);
convex conductor particles (CP) are also formed on the rolling uneven surface (considering the particles CP protruding from the surface of the layer 5); and

	Regarding claim 2, Murakami discloses the EMI shielding film is according to claim 1, wherein the height of the conductor particles is within a range of 0.1µm to 30 µm (0.01-2 µm; par. 43).
	Regarding claim 3, Murakami discloses the EMI shielding film is according to claim 2, wherein the thickness of the shielding layer is within a range of 0.1 µm to 45 µm (0.5-450 µm; par. 46), and the thickness of the adhesive film layer is within a range of 1 µm to 80 µm (see par. 38).
	Regarding claim 4, Murakami discloses the EMI shielding film is according to claim 1, wherein the rolling uneven surface of the shielding layer comprises a plurality of protrusions and recesses, the conductor particles being gathered on the protrusions (fig. 4 clearly shows particles are not only on the recess areas but also on the protruding areas of the film).
	Regarding claim 6, Murakami discloses the EMI shielding film is according to claim 1, wherein the adhesive film layer comprises an adhesion layer not containing conductive particles.
	Regarding claim 7, Murakami discloses the EMI shielding film is according to any one of claim 1, wherein the shielding layer comprises one or more of a metal shielding layer.
	Regarding claim 8, Murakami discloses the EMI shielding film is according to claim 7, wherein the metal shielding layer comprises a monometallic shielding layer, .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawata/Murakami in view of Haruna et al. (US 2019/0261503, hereafter Haruna).
Regarding claim 5, Kawata/Murakami discloses the EMI shielding film is according to claim 1, except the adhesive film layer comprises an adhesion layer containing conductive particles.
Haruna, at least as shown in figure 2, discloses a shielding film (72) having an adhesion layer (71) containing conductive particles in order to ground the shielding film (electrically connect the shielding film to a ground layer).

	Regarding claims 9 and 18-20, Kawata/Murakami is silent about a protective film layer, the protective film layer being formed on the first surface of the shielding layer.
	Protective layer formed on a surface of a conductive layer is old and well known in the art.  For example, Haruna, at least as shown in figure 2, discloses a protective film layer (considering insulating layer 73) being formed on a surface of a shielding layer (72).
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to a protective film layer, the protective film layer being formed on the first surface of the shielding layer in order to protect the shielding layer as is well known in the art and as evidenced by Haruna.
Regarding claim 10, Kawata/Murakami discloses a circuit board, comprising a printed circuit board (substrate) and an electromagnetic Interference (EMI) shielding film as claimed in claim 1, wherein the EMI shielding film is laminated with the printed circuit board through an adhesive film layer of the EMI shielding film; except conductor particles on a second surface of the shielding layer puncture the adhesive film layer and extend to a ground layer of the printed circuit board.
	Haruna, as shown in figure 9B, discloses a printed circuit board and an electromagnetic Interference (EMI) shielding film (172), wherein the EMI shielding film is 
	It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to employ the teachings from Haruna to have the shielding film extend to and directly in contact with a ground layer as taught by Haruna resulting a structure having the conductor particles on a second surface of the shielding layer puncture the adhesive film layer and extend to a ground layer of the printed circuit board.

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293.  The examiner can normally be reached on Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOA C NGUYEN/Primary Examiner, Art Unit 2847